DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said cooling component is between said first substrate and said second substrate, claims 16, 34, and 56” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25, 38 are objected to because of the following informalities:
Regarding claim 38, please, change “a first electronic components” to - - a first electronic component - - for proper reading.
	Regarding claim 25, please, change “said wide band-gap semiconductor” to - - said wide band-gap semiconductor device - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 10 depended on claim 1 recites the limitation "said component terminations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 each depended on claim 1 recites the limitation "said electrically insulating portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 depended on claim 15 depended on claim 1 recites the limitation "said first substrate…said second substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 depended on claim 1 recites the limitation "said first substrate…said second substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 depended on claim 20 recites the limitation "said first substrate…said second substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 depended on claim 20 recites the limitation "said cooling component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 51, lines 2-3, the phrase of “…comprising a substrate between said wide band-gap semiconductor and said first electronic component…” is not understood because as cited in claim 37, line 4 defined “a substrate”.  Does applicant mean “the substrate” in claim 37 is the same “the substrate” in claim 51 or different?  Please, revise.
Claim 51 depended on claim 37 recites the limitation "said wide band-gap semiconductor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 depended on claim 37 recites the limitation "said first substrate…said second substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, 19-30, 37-44, 47-54 is/are rejected under 35 U.S.C. 102a(1) as being anticipate by Li (U.S. Patent 7,317,622).
As to claim 1, Li discloses a high-density multi-component package (60) as shown in figures 3A-3B comprising:
a first module interconnect pad (76); and
a second module interconnect pad (78);
at least two electronic components (62, 64) mounted to and between said first and second module interconnect pads (76, 78) wherein a first electronic component (62) of said at least two electronic components is vertically oriented relative to said first module interconnect pad (76) and a second electronic component (64) of said at least two components is vertically oriented relative to said second module interconnect pad (78).
As to claim 2, Li discloses at least one said electronic component (62 or 64) of said electronic components comprises internal electrodes (54p, 54g, 56p, 56g, figure 2B) wherein said internal electrodes are perpendicular to said module interconnect pad (76 or 78).
As to claim 3, Li discloses at least one said electronic component (62 or 64) of said electronic components comprises external terminations (48 power, 46 ground, figure 2B) with each external termination of said external terminations comprising an edge surface and side surfaces wherein one said edge surface is mounted to said first module interconnect pad (76 or 78).
As to claim 4, Li further comprising a wide band gap-semiconductor device (IC package 22, 34) wherein said first interconnect pad and said second interconnect pad are integral to said wide band gap-semiconductor device.
As to claim 5, Li discloses said first and second electronic components (62, 64) are adjacent electronic components.
As to claim 6, Li discloses said first and second electronic components (62, 64), which are is first and second multilayered ceramic capacitor, see figure 2B.
As to claim 7, Li discloses said first electronic component and said second electronic component have opposite polarity, see figure 2A.
As best understood to claim 10, Li discloses said component (62 or 64) comprises external terminations (46, 48) contain [[a]] compliant flexible terminations.
As best understood to claims 11-12, Li discloses an electrically conducting portion is received in a recess of or embed within [[said]] an electrically insulating portion (32).
As to claims 13-14, Li discloses at least one said electronic component (62) is a multilayered ceramic capacitor, figure 2B, and adjacent electronic components are multilayered ceramic capacitors having opposite polarity, see figures 2A-2B.
As best understood to claim 19, Li further comprising at least one electrically insulated restraint (32) arranged to secure [[said]] a first substrate (body of element 22) and [[said]] a second substrate (34) in a fixed position relative to each other.
As to claim 20, Li discloses a high-density multi-component package (60) as shown in figures 2-3 comprising:
first and second electronic components (62, 64) wherein said first and second electronic component each comprise first and second external terminations (48, 46) wherein each said first and second external terminations (48, 46) comprises an edge surface and side surfaces; and
a wide band-gap semiconductor device (IC package 22, and motherboard 34) comprising first and second interconnect pads (76, 78) wherein said first interconnect pad (76) is electrically connected to said edge surface of said first external termination (48) and said second interconnect pad (78) is electrically connected to said edge surface of said second electronic component.
As to claim 21, Li discloses said first interconnect pad (76) is directly electrically connected to said edge surface of said first external termination (48) and said second interconnect pad (78) is directly electrically connected to said edge surface of said second electronic component.
As to claims 22-23, Li discloses in figures 2A-2B that said first electronic component comprises internal electrodes (54p, 54g, 56p, 56g), and said first internal electrodes are perpendicular to said interconnect pad (76, 78).
As to claim 24, Li discloses said first and second electronic components have opposite polarity (figure 2A).
As to claims 25-27, Li further comprising a substrate (32) between said wide band-gap semiconductor device (22) and said first electronic component (62 or 64) wherein said substrate (32) comprises an electrically insulating portion (the body of the element 32) and an electrically conducting portion (traces 66, 68), said electrically conducting portion (66, 68) is a via through said electrically insulating portion, and said via is a pre- formed via.
As to claim 28, Li discloses said first interconnect pad (76) is in direct electrical contact with said first external termination (48).
As to claim 29, Li discloses at least one of said first electronic component (12 or 62) or said second electronic component is a multilayered ceramic capacitor, figure 2B.
As to claim 30, Li further comprising a substrate (motherboard 34) opposite said wide band-gap device (22, 34) wherein said substrate (34) comprises a conductive portion (see figure 3B) in electrical contact with said edge of said second external termination (78) of said first electronic component (62).
As to claim 37, Li discloses a method for forming a high-density multi-component package (60) as shown in figures 3A-3B comprising:
providing a wide band-gap semiconductor device (22) comprising first and second interconnect pads (76, 78);
providing a substrate (32); 
providing at least two electronic components (62, 64); and
mounting said two electronic components between said substrate (34) and said wide band-gap semiconductor device (22) wherein said two electronic components (62, 64) are vertically oriented.
As to claim 38, Li discloses a first electronic component[[s]] (i.e. 62) of said at least two electronic components comprises internal electrodes (54p, 54g, 56p, 56g) and external terminations (48, 46) in electrical contact with at least one internal electrode wherein said external termination comprises an edge and side surfaces.
As to claims 39-40, Li discloses said edge surface is directly electrically connected to said first interconnect pad (76).
As to claim 41, Li discloses said internal electrodes (54p, 56p) are perpendicular to said first interconnect pad (76).
As to claims 42-43, Li discloses said first electronic component (62) and said second electronic component (64) are adjacent electronic components, and are first and second multilayered ceramic capacitors (figure 2B).
As to claim 44, Li discloses said first and second electronic components having opposite polarity (figure 2A).
As to claim 47, Li further comprising forming a compliant flexible termination (48 or 46).
As to claim 48, Li discloses inserting said first electronic component (62) in a recess of said substrate (32).
As to claims 49-50, Li discloses at least one said electronic component (i.e. element 62 or 12) is a multilayered ceramic capacitor (see figure 2B), and adjacent electronic components are multilayered ceramic capacitors having opposite polarity, see figure 2A.
As to claims 51, 53-54, Li further comprising a substrate (32) between said wide band-gap semiconductor device (22) and said first electronic component (62 or 64) wherein said substrate (32) comprises an electrically insulating portion (the body of the element 32) and an electrically conducting portion (traces 66, 68), said electrically conducting portion (66, 68) is a via through said electrically insulating portion, and said via is a pre- formed via.
As to claim 52, Li discloses at least one said electronic component (62 or 64) is embed within said electrically insulating portion (32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bultitrude et al. (U.S. 2017/0025223) hereafter Bultitrude.
Regarding claims 8-9, 45-46, Li discloses all of the limitation of claimed invention except for said electrical components are mounted using a transient liquid phase sintering (TLPS) adhesive comprises copper and tin.
Bultitrude teaches an electronic device as shown in figures 1-2 comprising electrical components (1) are mounted (the circuit board 5) using a transient liquid phase sintering (TLPS) adhesive (3) comprises copper and tin, para-0061, 0094).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bultitrude employed in the package of Li in order to provide excellent bonding of electrical conductivity.

Claim(s) 15-18, 31-36, and 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Casey et al. (U.S. 2007/0057284) submitted by the applicant.
	Regarding claims 15-18, 33-36, and 55-58, Li discloses all of the limitations of claimed invention except for the package and its method further comprising at least one cooling component formed between [[said first substrate and said second substrate]] the first and second electronic components, said cooling component is a cooling channel or a thermal conductor.
	Casey teaches an electronic semiconductor package as shown in figure 1 comprising the package and its method further comprising at least one cooling component (25) formed between [[said first substrate and said second substrate]] the first and second electronic components (12), said cooling component is a cooling channel or a thermal conductor (21, 22).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Casey employed in the package of Li in order to provide heat dissipation structure for the package.
Regarding claims 31-32, Li discloses all of the limitations of claimed invention except for said wide band-gap device is selected from a SiC and a GaN based device or a silicon based semiconductor.
Casey teaches said wide band-gap device (10) is selected from a SiC and a GaN based device or a silicon-based semiconductor, para-0033.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Casey employed in the package of Li in order to provide excellent thermal removal, high power density, and improve reliability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848